Citation Nr: 1403507	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  13-27 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level I in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in December 2013.  Although this letter was not mailed before the initial adjudication of the claim or until after the RO's last adjudication of the claim, the Board has determined that the Veteran has not been prejudiced by the timing of this letter.  In this regard, the Board notes that the Veteran did not identify or submit any evidence in response to the letter.  Therefore, there is no reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had the notice been provided at an earlier time.  

In addition, the duty to assist the Veteran has been satisfied in this case.  VA has obtained the Veteran's service treatment records and pertinent VA records.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  In addition, the Veteran was provided an appropriate VA audiology examination in June 2013; the examination report is adequate as it addresses the criteria necessary to rate the service-connected hearing loss disability.  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 8 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345   (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz  and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz  ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz  , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2013).

In "addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54  .

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability on appeal. 

In May 2008 a VA audiology consultation of the Veteran was conducted.  He reported having difficulty hearing women's voices and other soft voices.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the puretone thresholds; the CNC speech recognition ability; and, the derived level of hearing loss were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
10
10
35
45
25
96
I
LEFT
15
45
70
95
56
84
II

The above audiology test results do not reveal an exceptional pattern of hearing impairment for either ear.  Level I hearing in the right ear and Level II hearing in the left ear warrants the assignment of a noncompensable disability rating based upon these findings.  38 C.F.R. § 4.85, Table VII.  

In June 2013 a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner noted that the Veteran's functional impairment was difficultly hearing in the presence of background noise.  Audiology testing revealed that the pure tone thresholds, in decibels; the average of the puretone thresholds; the CNC speech recognition ability; and, the derived level of hearing loss were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
20
25
40
45
32.55
96
I
LEFT
30
70
75
90
66.25
88
III

The above audiology test results reveal an exceptional pattern of hearing impairment in the left ear.  38 C.F.R. § 4.86(b) (2013).  When the Veteran's left ear hearing loss is evaluated under Table VIA for an exceptional pattern of hearing impairment, it warrants the assignment of hearing Level V.  However, Level I hearing in the right ear and Level V hearing in the left ear still only warrant the assignment of a noncompensable disability rating.  38 C.F.R. § 4.85, Table VII.  

On review of the record, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met at any point during the appeal period.  Although the audiological evaluation clearly shows bilateral hearing loss, the hearing loss does not meet the compensable level under the rating schedule. 

Specifically, the evidence shows that the Veteran's service-connected bilateral hearing loss disability is manifested by no worse than Level I in the right ear and Level V hearing in the left ear.  Applying these results to the Table VII chart, results in a noncompensable disability evaluation. 

For the period of the appeal, VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present case there is no lay evidence to consider.  The Veteran has asserted his claim without offering any narrative or argument.  Rather, the entire claim and appeal has been pursued by him writing hearing loss.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's service-connected bilateral hearing loss disability are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order. 


ORDER

An initial compensable disability rating for bilateral ear hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


